NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 12-2828
                                     ___________

                          JERMANINE RONNIE SALMON,
                                          Petitioner

                                           v.

                 ATTORNEY GENERAL OF THE UNITED STATES

                      ____________________________________

                      On Petition for Review of an Order of the
                            Board of Immigration Appeals
                            (Agency No. A058-462-933)
                 Immigration Judge: Honorable Margaret Reichenberg
                    ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  December 3, 2012

        Before: SLOVITER, GREENAWAY, JR. and BARRY, Circuit Judges

                          (Opinion filed: December 28, 2012)
                                     ___________

                                      OPINION
                                     ___________

PER CURIAM

      Jermanine Salmon, proceeding pro se, petitions for review of a final order of

removal. For the reasons discussed below, we will deny the petition for review.

      Salmon, a native and citizen of Jamaica, was admitted into the United States as an
immigrant in 2006. In 2007, he was convicted in New Jersey state court of theft by

unlawful taking or disposition, in violation of N.J. Stat. Ann. § 2C:20-3. In 2008, Salmon

was convicted of receipt of stolen property, in violation of N.J. Stat. Ann. § 2C:20-7. In

September 2010, the Department of Homeland Security issued a Notice to Appear,

charging him with being removable as an alien convicted of a crime involving moral

turpitude for which a sentence of one year or longer may be imposed and having been

committed within five years after admission (8 U.S.C. § 1227(a)(2)(A)(i)), and as an

alien convicted of two crimes involving moral turpitude not arising out of a single

scheme of misconduct (8 U.S.C. § 1227(a)(2)(A)(ii)).

       At a November 23, 2010, hearing, Salmon appeared before the Immigration Judge

(“IJ”) and conceded his removability. During the hearing, Salmon informed the IJ that he

had filed post-conviction relief (“PCR”) requests in each of the convicting courts from

his 2007 and 2008 convictions. The IJ granted Salmon a continuance to await the

outcome of his PCR requests and asked Salmon to forward the Immigration Court copies

of the requests.

       On December 14, 2010, Salmon appeared before the IJ and stated that the

convicting court had reopened his 2008 case and set a court date, and that he was waiting

to speak with his attorney. Based on Salmon’s representations, the IJ granted Salmon

two continuances, from December 14, 2010, until January 3, 2011, and from January 3,

2011, until March 8, 2011, for Salmon to submit proof that his PCR request was granted.

On March 8, 2011, Salmon submitted evidence indicating only that his PCR request
remained pending. At that time, the IJ declined Salmon’s request for an additional

continuance and ordered his removal based on his criminal convictions.

       Salmon appealed to the Board of Immigration Appeals (“BIA”) which, after

prolonged proceedings, upheld the IJ’s decision denying a continuance. In the

proceedings before the BIA, Salmon also requested that the BIA grant him voluntary

departure, as he had located his travel documents and obtained the finances needed to

return to Jamaica, which he did not have during the proceedings before the IJ. The BIA

construed the request as a motion to remand and denied the request. Salmon timely

petitioned for review of the BIA’s determination.

       We have jurisdiction pursuant to 8 U.S.C. § 1252(a). Because the BIA issued its

own opinion, we review its decision rather than the IJ’s. Li v. Att’y Gen., 400 F.3d 157,

162 (3d Cir. 2005). However, we look to the decision of the IJ to the extent that the BIA

deferred to or adopted the IJ’s reasoning. Chavarria v. Gonzalez, 446 F.3d 508, 3 515

(3d Cir. 2006). We review the denial of a continuance for an abuse of discretion. Khan

v. Att’y Gen., 448 F.3d 226, 233 (3d Cir. 2006). That question is resolved on a case-by-

case basis, and the agency’s decision should be reversed only if it was arbitrary,

irrational, or contrary to law. Id.

       In his opening brief, 1 Salmon argues that the agency erred in denying his request

for an additional continuance. He asserts that he is continuing to pursue PCR from his


1
 We agree with the Government that Salmon has waived review of the BIA’s denial of
his request to remand his proceedings to submit additional evidence in support of a claim
for voluntary departure. See Bradley v. Att’y Gen., 603 F.3d 235, 243 n.8 (3d Cir. 2010)
2008 conviction based on Padilla v. Kentucky, 130 S. Ct. 1473 (2010) (holding that right

to effective assistance of counsel requires that defendant be advised of immigration

consequences of plea), and the state courts are likely to grant him relief .

       In denying Salmon an additional continuance, the IJ reasoned -- and the BIA

agreed -- that Salmon had already obtained three continuances spanning three months, yet

his PCR petition remained pending with no indication that the petition would be resolved

quickly or in his favor. Moreover, this Court has held that the pendency of post-

conviction motions or other forms of collateral attack “does not vitiate finality [for

immigration purposes], unless and until the convictions are overturned as a result of the

collateral motions.” Paredes v. Att’y Gen., 528 F.3d 196, 198-99 (3d Cir. 2008).

Salmon has not shown that his 2008 conviction has been called into question or

overturned by any court; he merely suggests that the 2008 conviction is vulnerable to

attack in light of Padilla. We conclude on this record that the refusal to continue

proceedings was not an abuse of the agency’s discretion.

       Accordingly, we will deny the petition for review. 2



(holding that argument not raised in opening brief is waived).
2
  Salmon’s motion to file a supplemental brief is also denied. In Salmon’s supplemental
brief, filed contemporaneously with his motion, he argues that the IJ erred in concluding
that he was removable on grounds that he had been convicted of a crime involving moral
turpitude. However, as we noted earlier, arguments not raised in a petitioner’s opening
brief are waived. Bradley, 603 F.3d at 243 n.8. Moreover, because Salmon did not raise
that argument on appeal to the BIA, the claim has not been exhausted administratively
and we would lack jurisdiction to consider it even if he had presented it in his opening
brief. See 8 U.S.C. § 1252(d)(1); Sandie v. Att’y Gen., 562 F.3d 246, 250 n.1 (3d Cir.
2009).